                                                Dated: 2/5/2021
                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                                                    DISTRICT OF MASSACHUSETTS
                                                                                                           (Eastern Division)

                                                                        In re:
Granted. The time is hereby extended to February 11, 2021 at 4:30 PM.




                                                                                                                           Chapter 13
                                                                        Kosta Diamantopoulos
                                                                                                                           Case No. 20-11961-FJB
                                                                                Debtor.


                                                                                           SECOND MOTION TO EXTEND FILING DEADLINE

                                                                               Kosta Diamantopoulos, the above-referenced debtor (the “Debtor”), respectfully moves

                                                                        the Court to enter an order extending, by seven (7) days, the current deadline for filing certain

                                                                        documents (the “Filing Deadline”). In support hereof, the Debtor filed a voluntary petition under

                                                                        Chapter 13 of the Bankruptcy Code on September 29, 2020. In an order dated December 4,

                                                                        2020, the Court directed Debtor to file and serve on all creditors and interested parties a further

                                                                        amended plan and motion to approve the same and to file a certificate of such service, all on or

                                                                        before January 4, 2020. Debtor requested additional time to complete documents as he obtained

                                                                        new employment needing additional time to receive his pay advice. An extension to February 4,

                                                                        2021 had been allowed. Debtor requests a short extension to complete and finalize the

                                                                        documents to be filed with the Court and an additional week is sought. No Parties will be

                                                                        prejudiced by this request.

                                                                               WHEREFORE, the Debtor respectfully moves the Court to enter an order extending the

                                                                        Filing Deadline to and including February 11, 2021; and granting such other and further relief as

                                                                        this Court deems proper and just.

                                                                                                                      Kosta Diamantopoulos
                                                                                                                      By his attorney,

                                                                                                                      /s/ Antoinette L. Hall

                                                                                                                      Antoinette L. Hall (BBO: 567191)
                                                                                                                      A.L. HALL & Associates
                                                                                                                      PO Box 66
